Title: To James Madison from Charles Pinckney, 22 September 1801
From: Pinckney, Charles
To: Madison, James


Dear Sir
September 22: 1801 At the Hague
I arrived last Evening at the Hague & proceed to day on my route to Paris. I inclose You the Leyden Gazette of this morning. I passed through Leyden Yesterday & stopped there sometime to view the academy & such things as were worthy my attention in that respectable & antient town once the capital of Holland & particularly to form an acquaintance & have some conversation with M: Blussé the printer of the Leyden Gazette one of the best informed men I have seen since my arrival. I have also dined with M Semonville the french Minister at the Hague where I saw Mr: M Anduaga the Spanish Minister resident here Generals Augerau Victor & other distinguished men of the present day. It being impossible in my route through the Country to give my friends Descriptions of the Country Characters or Changes I meet, I content myself for the present with making such notes at large as will hereafter enable me to present them, at my leisure with such descriptions & Observations as I trust will not be unentertaining or useless, but merely for their private inspection. We have nothing (since I wrote on saturday), from Paris or London & for the important transactions which have occurred here, I refer You to the inclosed. I arrived here at a period extremely important for an attentive observer & on this subject & others of some consequence I will write you fully when I arrive at Paris & after I have seen a gentleman I expect this morning & have leisure to make you the Details. In the meantime present me respectfully & affectionately to the President & to Colonel Burr & Mr Gallatin & Believe me ever with affectionate regard & Esteem dear sir Yours Truly
Charles Pinckney
 

   RC (DLC).


   A translated article from the Leiden Gazette of 22 Sept., describing the usurpation of the government by three members of the Batavian Directory who were claiming to act for the benefit of the financial security of the citizens, appeared under the title “Revolution in Holland” in the 23 Nov. 1801 issue of the National Intelligencer.


   Gen. Pierre-François-Charles Augereau commanded the French forces in Holland. Claude-Victor Perrin (known as General Victor) was his lieutenant and successor (David G. Chandler, ed., Napoleon’s Marshals [New York, 1987], pp. lxiv, 9; Nouvelle biographie générale, 46:95–96).


   No letter from Pinckney to JM under the date of 19 Sept. 1801 has been found.

